Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 16-17 & 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the midpoint".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-13, 16-17 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sievers (US 2012/0285040) in view of Kruglov (US 2014/0173931).
Regarding Claim 1, Sievers discloses a shoe (900) extending from a heel end to a toe end (Figure 6), the shoe comprising: an upper (910) configured to receive a foot of a user (Figure 6); a sole (930, 950, 970) comprising an insole (930) connected to the upper and an outsole (970) configured for contact with a support surface, the sole extending from the heel end to the toe end (Figure 6) in a longitudinal dimension defining a length of the sole (Sievers, Figure 6) and the sole extends in a lateral dimension perpendicular to the longitudinal dimension defining a width of the sole (Sievers, Figures 7 & 7A), the sole further comprising an instep (instep, see annotated Figure 6 below) between the heel end and the toe end and a metatarsophalangeal zone (MTP) zone (MTP, see annotated Figure 6 below) between a midpoint (MP, see annotated Figure 6 below) and the toe end; and a plurality of sole springs (100 & 200) located in the sole between the insole and the outsole (Figure 6), each sole spring of the plurality of sole springs comprising at least a first leg (110, 210) and a second leg (120, 220), the first leg and the second leg connected by a spring end (150, 250), the plurality of sole springs comprising: a heel sole spring (200) extending from the heel end of the sole in the direction of the instep (Figure 6); a toe sole spring (100) extending from the toe end in the direction of the of instep and terminating prior to the MTP zone (see annotated Figure 6 below); and; wherein when the user presses the shoe into contact with the support surface the plurality of sole springs store energy therein with relative movement of the first leg towards the second leg (Para. 41-42 & 46); and wherein when the user moves the shoe away from the support surface the plurality of sole springs release the stored energy by relative movement of the first leg away from the second leg (Para. 41-42 & 46).  Sievers does not specifically discloses a middle sole spring located between the heel end and the toe end. However, Kruglov disclose a heel sole spring (20R & 50R) located at the heel end (Figure 2); a toe sole spring (20F & 50F) located at the toe end (Figure 2); a middle sole spring (30) located between the heel end and the toe end (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole of Sievers by including a middle sole spring, as taught by Kruglov in order to provide support and vary the stiffness of the front and rear parts. Therefore, as modified, the middle sole spring would be located between the instep and the toe end in the MTP zone.
Regarding Claim 2, the combination of Sievers and Kruglov disclose a midsole (Sievers, 950) between the insole and the outsole (Sievers, Figure 6), wherein the plurality of sole springs are located in the midsole (Sievers, Figure 6).  
Regarding Claim 3, the combination of Sievers and Kruglov disclose the sole extends from the heel end to the toe end in a longitudinal dimension defining a length of the sole (Sievers, Figure 6) and the sole extends in a lateral dimension between a medial side (side pointing to 900, Figures 7 & 7A) and a lateral side (side pointing to 910, Figures 7 & 7A), the lateral dimension perpendicular to the longitudinal dimension and defining a width of the sole (Sievers, Figure 6, 7 & 7A).   
Regarding Claim 4, the combination of Sievers and Kruglov disclose the middle sole spring has a first length in the longitudinal dimension at the medial side of the sole (1st L, see annotated Figure 1 below) and the middle sole spring has a second length in the longitudinal dimension at the lateral side of the sole (2nd L, see annotated Figure 1 below), the first length being greater than the second length and the middle sole spring tapers (tapers, see annotated Figure 1 below) the longitudinal dimension from the first length to the second length across medial side of the sole to a lateral side of the sole in the lateral dimension of the sole (see annotated Figure 1 below).
Regarding Claim 5, the combination of Sievers and Kruglov disclose a portion of the midsole extends exterior of at least one sole spring of the plurality of sole springs in the lateral dimension (Sievers, Figure 6).   
Regarding Claim 6, the combination of Sievers and Kruglov disclose a portion of the midsole extends exterior of the plurality of sole springs in the lateral direction (Sievers, Figure 6).   
Regarding Claim 8, the combination of Sievers and Kruglov disclose the middle sole spring further comprises a second spring end (Kruglov, Figure 4, Para. 41-45, “O-like shaped figure”) opposite the first spring end and further connecting the first leg and the second leg of the middle sole spring (Kruglov, Figure 4).  
Regarding Claim 10, the combination of Sievers and Kruglov disclose the spring end of the heel sole spring is located at a side of the heel sole spring proximate the toe end of the sole (Sievers, Figure 6) and the spring end of the toe sole spring is located at a side of the toe sole spring proximate the heel end of the sole (Sievers, Figure 6).  
Regarding Claim 11, the combination of Sievers and Kruglov disclose the toe sole spring is open towards the toe end of the sole and the heel sole spring is open towards the heel end of the sole (Sievers, Figures 1, 4 & 6).  
Regarding Claim 12, the combination of Sievers and Kruglov disclose at least one sole spring of the plurality of sole springs is removable from the sole (Sievers, Para. 55 & 58).  
Regarding Claim 13, the combination of Sievers and Kruglov disclose the sole further comprises a heel cavity, a toe cavity, and a middle cavity (Sievers, Figure 6, cavity for spring elements, Kruglov, opening/space/cavity for 30) located between heel cavity and the toe cavity located between the insole and the  outsole, and wherein the heel sole spring, toe sole spring, and the middle sole spring are configured to be removably secured within the respective heel cavity, toe cavity, and middle cavity (Sievers, Para. 55 & 58).  
Regarding Claim 16, the combination of Sievers and Kruglov disclose the first leg and the second leg extend parallel to each other (Sievers, Figures 1, 4 & 6 & Kruglov, Figures 1 & 2).  
Regarding Claim 17, the combination of Sievers and Kruglov disclose a midsole between the insole and the outsole, wherein the cavity is formed into the midsole (Sievers, Figures 1, 4 & 6 & Kruglov, Figures 1 & 2).  
Regarding Claim 21, the combination of Sievers and Kruglov disclose the sole further comprising: a midsole (Sievers, 950) between the insole and the outsole, wherein the plurality of sole springs are located in the midsole (Sievers, Figures 6, 7 & 7A).
Regarding Claim 22, the combination of Sievers and Kruglov disclose the sole extends in the lateral dimension between a medial side and a lateral side (Sievers, Figures 6, 7 & 7A ) and the middle sole spring has a first length in the longitudinal dimension at the medial side of the sole (1st L, see annotated Figure 1 below) and a second length in the longitudinal dimension at the lateral side of the sole (2nd L, see annotated Figure 1 below), the first length being greater than the second length and the middle sole spring tapers (tapers, see annotated Figure 1 below)in the longitudinal dimension from the first length to the second length across medial side of the sole to a lateral side of the sole in the lateral dimension of the sole (see annotated Figure 1 below).
Regarding Claim 23, the combination of Sievers and Kruglov disclose the spring end of the middle sole spring is a first spring end and middle sole spring further comprises a second spring end opposite a first spring end (first and second, see annotated Figure 1 below) and the second spring end further connects the first leg to the second leg of the middle sole spring (Kruglov, Figures 1-5), wherein as the middle sole spring tapers in the longitudinal dimension across the lateral dimension (tapers, see annotated Figure 1 below), a position of the second spring end relatively moves towards the heel spring away from the toe spring (as the heel spring moves towards/away from the toe spring; the position of the second spring move relatively towards the heel spring since the heel spring moving brings the second spring towards or ways; Furthermore; under a certain degree of pressure the second spring will move).

    PNG
    media_image1.png
    470
    443
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    477
    716
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sievers (US 2012/0285040) in view of Kruglov (US 2014/0173931) in further view of Bayley (USPN 5,875,567).
Regarding Claim 7, the combination of Sievers and Kruglov do not specifically disclose a shroud extending exterior of the plurality of sole springs in the lateral direction. However, Bayley discloses a shroud (12) extending exterior of the plurality of sole springs in the lateral direction (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole of Sievers by including a shroud, as taught by Bayley in order to provide a stop plate to prevent over compression.


Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts the combination of Sievers and Kruglov do not disclose a middle spring positioned within the MTP zone as claimed. 
Examiner respectfully disagrees. Claiming a zone as a MTP zone does not distinguish the zone to the anatomy of an user’s foot. In its broadest sense, a MTP zone is a zone being claimed and needs further defining relative to the structure of the shoe and not the structure of a user’s anatomy to be defined. It is noted that the shoe will fit differently sized feet in different manners and an intended relative position of the springs to the wearer's foot anatomy is functional and not patentably significant. In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  It is suggested applicant further clarify the structure of the sole relative to the sole itself to distinguish over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732